Exhibit 10.24

 

Net Share Withholding

 

PENNYMAC FINANCIAL SERVICES, INC.

 2013 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT SUBJECT TO CONTINUED SERVICE

AWARD AGREEMENT

 

THIS AGREEMENT is dated as of  February 26, 2020, between PennyMac Financial
Services, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), and the individual identified in the table below (the
“Recipient”).

 

Recipient

 

 

 

Grant Date

February 26, 2020

 

 

Vesting Commencement Date

 

 

 

Number of RSUs Subject to

 

Continued Service

 

 

1.         Grant of Restricted Stock Units.  Subject to the terms and conditions
of this Award Agreement and the Company’s 2013 Equity Incentive Plan, as the
same may be amended, modified, supplemented or interpreted from time to time
(the “Plan”),  including without limitation the vesting provisions set forth in
Section 2, the Company hereby grants to the Recipient, with effect as of the
Grant Date specified above, the above indicated number of restricted stock units
(the “RSUs”) to obtain for each RSU that is subject to vesting based on
continued service, one fully paid and nonassessable share of Common Stock, par
value $0.0001 per share, in the Company (the “Stock”).

 

2.         Vesting and Settlement.

 

2.1       One-third (1/3) of the RSUs subject to vesting based on continued
service shall vest in a lump sum on each of the first, second, and third
anniversaries of the Vesting Commencement Date specified above, subject to the
Recipient’s continued service through each such anniversary,  except as provided
below, with any fractions rounded down except on the final installment.  The
shares of Stock earned as such RSUs vest will be transferred or issued to the
Recipient promptly after the applicable anniversary, but in any event not later
than December 31 of the calendar year in which such anniversary occurs.

 

2.2       Until the RSUs vest and are issued pursuant to the terms of this Award
Agreement, the Recipient shall have no voting or other ownership rights in the
Company arising from the award of RSUs under this Agreement prior to the
delivery of the shares of Stock upon the vesting of the RSUs underlying the
award and delivery of the shares of Stock in settlement thereof.

 

2.3       If cash dividends are declared by the Company’s Board of Directors on
the Stock on or after the Grant Date and prior to the settlement of the RSU,
cash dividend equivalents (the “Dividend Equivalents”) shall accrue on the
shares of Stock underlying RSUs, which Dividend Equivalents shall be subject to
vesting and forfeiture on the same terms and

 

 








conditions as the underlying RSUs. Such Dividend Equivalents will be in an
amount of cash per RSU equal to the cash dividend paid with respect to a share
of outstanding Stock and shall accrue to the Recipient on the record date of the
applicable dividend. The Dividend Equivalents accrued prior to the settlement
date of each vested RSU will be paid to the Recipient with respect to all vested
RSUs as soon as administratively feasible after each settlement date (but in no
event later than 45 days following each respective settlement date). The
Dividend Equivalents accrued on shares of Stock underlying RSUs that do not vest
and are forfeited shall be automatically forfeited without notice for no
consideration on the date such RSU is forfeited.

 

2.4       The Recipient’s name shall be entered as the stockholder of record on
the books and records of the transfer agent for the Company with respect to the
Stock issuable pursuant to Section 2.1 only upon compliance to the satisfaction
of the Committee with all requirements under applicable laws or regulations in
connection with such issuance and with the requirements of this Agreement and of
the Plan.  The determination of the Committee as to such compliance shall be
final and binding on the Recipient.  Notwithstanding anything to the contrary in
this Agreement, no Stock shall be issued in settlement of vested RSUs if the
issuance of such shares would constitute a violation of any applicable federal
or state securities law or other law or regulation.  As a condition to the
issuance of Stock to the Recipient pursuant to Section 2.1, the Company may
require the Recipient to make any representation or warranty to the Company at
the time vested Stock becomes issuable to the Recipient as in the opinion of
legal counsel for the Company may be required by any applicable law or
regulation, including the execution and delivery of an appropriate
representation statement.  Accordingly, the stock certificates for the Stock
issued pursuant to this Award may bear appropriate legends restricting the
transfer of the Stock.

 

3.         Effect of Termination.   Unless otherwise expressly provided herein,
no RSUs shall vest following the date (the Recipient’s “Termination Date”),
reasonably fixed and determined by the Committee, of the voluntary or
involuntary termination of the Recipient’s employment or other association with
all of the Company and its Affiliates, for any or no reason whatsoever;
provided, however, that military or sick leave shall not be deemed a termination
of employment or other association, if it does not exceed the longer of 90 days
or the period during which the Recipient’s reemployment rights, if any, are
guaranteed by statute or by contract.  As of the Recipient’s Termination Date,
unless otherwise expressly provided herein, all of the then unvested RSUs and
the corresponding Dividend Equivalents shall be forfeited by the Recipient or
any transferee.

 

3.1       Termination of Employment Due to Retirement. Prior to the full vesting
of the RSUs, (i) if the Recipient’s employment or other association with the
Company is terminated due to Retirement (as defined below) and the Company does
not have grounds to terminate Recipient’s employment or other association with
the Company for cause,  and (ii) provided the Recipient has executed and
continues to comply with the terms of an agreement not to provide services as an
employee, director, consultant, agent, or otherwise, to any of the Company’s
direct competitors for a period of two (2) years from the date of Retirement
(the “Retirement Date”),  then the Recipient’s RSUs shall continue to vest and
be settled after the Retirement Date in accordance with the original terms of
such RSUs.  Notwithstanding the foregoing, (i) if the Retirement Date occurs
during the nine-month period immediately following the Grant Date, then all of
the RSUs and the corresponding Dividend Equivalents shall be forfeited; and (ii)
if the Retirement Date occurs during the three-month period prior to the first
anniversary of the Grant Date, then one-third of the RSUs shall vest on the
first anniversary of





2




the Grant Date (pro-rated based on (A)  the number of full months of the
Recipient’s employment from the Grant Date through the Retirement Date divided
by (B)  twelve (12)) and the remaining RSUs and the corresponding Dividend
Equivalents shall be forfeited. “Retirement” shall mean voluntary termination of
employment after the age of sixty (60) with at least ten (10) years of combined
service to the Company and/or any of its subsidiaries; provided, however, that
if the Recipient elects to terminate employment in connection with a Retirement,
the Recipient must provide the Company with a minimum of (x) six (6) months
prior written notice of such Retirement if such Recipient’s title is at the
senior vice president level and above, or (y) three (3) months prior written
notice of such Retirement if such Recipient’s title is at the first vice
president level and below.

 

3.2       Termination of Employment Due to Death. If, prior to full vesting of
the RSUs, the Recipient’s employment or other association with the Company is
terminated due to his/her death and the Company does not have grounds to
terminate Recipient’s employment or other association with the Company for
cause, then the Recipient’s unvested RSUs scheduled to vest on the next
anniversary of the Grant Date shall instead vest immediately (prorated based on
(A) the number of full months of the Recipient’s employment from the later of
the Grant Date or the most recent anniversary of the Grant Date through the date
of termination due to death divided by (B) twelve (12)) and the remaining RSUs
shall be forfeited;  provided, however, that if the Recipient’s termination due
to death occurs during the one-month period following the Grant Date, all of the
RSUs and the corresponding Dividend Equivalents shall be forfeited.

 

3.3       Termination of Employment Due to Disability.  If, prior to full
vesting of the RSUs, the Recipient’s employment or other association with the
Company is terminated due to his/her Disability (as defined below) and the
Company does not have grounds to terminate Recipient’s employment or other
association with the Company for cause, then the Recipient’s unvested RSUs
scheduled to vest on the next anniversary of the Grant Date shall vest in
accordance with the original terms of the RSUs (prorated based on (A) the number
of full months of the Recipient’s employment from the later of the Grant Date or
the most recent anniversary of the Grant Date through the date of termination
due to Disability divided by (B) twelve (12)) and the remaining RSUs and the
corresponding Dividend Equivalents shall be forfeited;  provided, however, that
if the Recipient’s termination due to Disability occurs during the one-month
period following the Grant Date, all of the RSUs and the corresponding Dividend
Equivalents shall be forfeited. “Disability” shall mean the inability to engage
in any substantial gainful occupation to which the relevant individual is suited
by education, training or experience, by reason of any medically determinable
physical or mental impairment, which condition can be expected to result in
death or otherwise continue for a period of not less than twelve (12)
consecutive months.

 

4.         Restrictions on Transfer.  The RSUs (including, without limitation,
the corresponding Dividend Equivalents) may not be assigned or transferred (by
operation of law or otherwise) except by will or the laws of descent and
distribution.

 

5.         Withholding Obligations.

 

5.1       At the time Recipient becomes entitled to receive a distribution of
shares of Stock upon vesting of RSUs, Recipient authorizes the Company, at
Company’s sole discretion, to withhold from fully vested shares of Stock
otherwise issuable to Recipient pursuant to such RSUs a number of shares of
Stock having a Market Value, as determined by the





3




Company as of the first business day immediately preceding the vesting date,
equal to the statutory minimum withholding tax obligation in respect of the
shares of Stock otherwise issuable to Recipient (the “Share Withholding
Method”).

 

5.2       Should Recipient become entitled to receive a distribution of shares
of Stock upon vesting of RSUs at a time when the Share Withholding Method is not
being utilized by the Company, Recipient authorizes the delivery of the shares
of Stock to the Company’s designated broker with instructions to (i) sell shares
of Stock sufficient to satisfy the applicable withholding taxes which arise in
connection with such distribution, and (ii) remit the proceeds of such sale to
the Company (“Sale to Cover”). In the event the sale proceeds are insufficient
to fully satisfy the applicable withholding taxes, Recipient authorizes
withholding from payroll and any other amounts payable to Recipient, in the same
calendar year, and otherwise agrees to make adequate provision through the
submission of cash, a check or its equivalent for any sums required to satisfy
the applicable withholding taxes.

 

Recipient is not aware of any material nonpublic information with respect to the
Company or any securities of the Company, is not subject to any legal,
regulatory or contractual restriction that would prevent the designated broker
from conducting sales as provided herein, does not have, and will not attempt to
exercise, authority, influence or control over any sales of shares of Stock
effected pursuant to this Section 5.2, and is entering into this Section 5.2 of
the Award Agreement in good faith and not as part of a plan or scheme to evade
compliance with the requirements of Rule 10b5-1 under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (regarding trading of the Company’s
securities on the basis of material nonpublic information). It is the intent of
the parties that the Sale to Cover transactions pursuant to this Section 5.2
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act,
and the Award Agreement will be interpreted to comply with the requirements of
Rule 10b5-1(c) under the Exchange Act.

 

5.3       Unless the withholding tax obligations of the Company and/or any
Affiliate thereof are satisfied, the Company shall have no obligation to deliver
any shares of Stock on the Recipient’s behalf upon vesting of RSUs or make any
cash payments for settlement of Dividend Equivalents.

 

6.         Miscellaneous.

 

6.1       No Special Service Rights.  Nothing contained in this Award Agreement
shall confer upon the Recipient any right with respect to the continuation of
his or her employment or other association with the Company (or any Affiliate),
or interfere in any way with the right of the Company (or any Affiliate),
subject to the terms of any separate employment or consulting agreement or
provision of law or corporate articles or by-laws to the contrary, at any time
to terminate such employment or consulting agreement or to increase or decrease,
or otherwise adjust, the other terms and conditions of the Recipient’s
employment or other association with the Company and its Affiliates.

 

6.2       Entire Agreement; Counterparts.  This Award Agreement, including the
Plan, constitute the entire agreement of the parties with respect to the subject
matter hereof.  This Award Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, taken
together, shall constitute one and the same instrument.  In





4




making proof of this Award Agreement it shall not be necessary to produce or
account for more than one such counterpart.

 

6.3       Tax Consequences.    The Company makes no representation or warranty
as to the tax treatment to the Recipient of receipt of these RSUs or the
corresponding Dividend Equivalents, and does not warrant to the Recipient that
all compensation paid or delivered to him or her for his or her services will be
exempt from, or paid in compliance with, Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder. 
The Recipient should rely on his or her own tax advisors for all such advice.

 

6.4       Community Property.  To the extent the Recipient resides in a
jurisdiction in which community property rules apply, without prejudice to the
actual rights of the spouses as between each other, for all purposes of this
Award Agreement, the Recipient shall be treated as agent and attorney-in-fact
for that interest held or claimed by the Recipient’s spouse with respect to
these RSUs and the parties hereto shall act in all matters as if the Recipient
was the sole owner of these RSUs.  This appointment is coupled with an interest
and is irrevocable.

 

7.         Receipt of Plan.  The RSUs and the corresponding Dividend Equivalents
were awarded under the Plan, to which this Award Agreement is subject in all
respects, including without limitation the adjustment and tax withholding
provisions therein.  All capitalized terms used in this Award Agreement and not
otherwise defined shall have the meanings ascribed thereto in the Plan. The
Recipient has reviewed and understands the Plan and this Award Agreement in
their entirety, and has had an opportunity to obtain the advice of counsel prior
to executing this Award Agreement.  The Recipient hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Award Agreement.

 

IN WITNESS WHEREOF,  the Recipient and the Company have entered into this Award
Agreement as of the Grant Date.

 

PENNYMAC FINANCIAL SERVICES, INC.

 

 

5

